                                          Case 3:17-cv-07106-SK Document 155 Filed 12/04/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PEOPLE OF THE STATE OF
                                         CALIFORNIA,                                         ORDER SETTING DEADLINE FOR
                                   8                                                         FURTHER STATUS REPORT
                                                        Plaintiff,
                                   9
                                                 v.                                          Case No. 17-cv-07106-SK
                                  10
                                         UNITED STATES DEPARTMENT OF
                                  11     EDUCATION, et al.,
                                                                                             Regarding Docket No. 154
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13     MARTIN CALVILLO MANRIQUEZ, et al.,                  Case No. 17-cv-07210-SK
                                  14                    Plaintiffs,
                                                                                             Regarding Docket No. 255
                                  15             v.
                                  16     ELISABETH DEVOS, et al.,
                                  17                    Defendants.
                                  18          The Court has reviewed the joint status report submitted by the parties on December 2,
                                  19   2020. (Dkts. 154, 255.) The parties inform the Court that they have reduced their agreement in

                                  20   principle to writing and are continuing the process of finalizing the language of their settlement

                                  21   agreement. (Id.) The parties request that the Court set a further status report deadline in 35 days.

                                  22   (Id.) The Court HEREBY APPROVES the parties’ request for more time; all pending litigation

                                  23   deadlines in the above-captioned matters shall remain stayed, and the parties are ORDERED to

                                  24   submit a further status report no later than January 7, 2021.

                                  25          IT IS SO ORDERED.

                                  26   Dated: December 4, 2020

                                  27                                                    ______________________________________
                                                                                        SALLIE KIM
                                  28                                                    United States Magistrate Judge
